United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
RESERVE, Barling, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0639
Issued: January 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 26, 2015 appellant filed a timely appeal from a December 11, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits.
FACTUAL HISTORY
On January 6, 2000 appellant, a 38-year-old heavy mobile equipment repairer, suffered a
traumatic injury in the performance of duty when a hydraulic jack rolled out from under a
400-pound wheel, causing an injury to his back. OWCP accepted his claim for lumbosacral
1

5 U.S.C. § 8101 et seq.

sprain and later expanded the claim to include lumbar disc displacement at L4-5 without
myelopathy. Appellant received compensation for wage loss on the periodic rolls.2
OWCP referred appellant over the years to second opinion physicians to determine
appellant’s work capacity. It subsequently found that a conflict in opinion arose between
Dr. John A. Sazy, the attending orthopedic surgeon, and Dr. Melburn K. Huebner, a second
opinion Board-certified orthopedic surgeon, as to whether appellant had any ongoing residuals of
his accepted conditions.
To resolve whether residuals of the work injury had ceased, OWCP referred appellant,
together with the medical record and a statement of accepted facts, to Dr. Stephen J. Ringel, a
Board-certified orthopedic surgeon, for an impartial medical evaluation. Dr. Ringel examined
appellant on April 22, 2014. He related appellant’s history of injury, reviewed appellant’s
medical record, noted appellant’s complaints, and described his findings on physical examination
and reviewed appellant’s medical record.
Dr. Ringel explained that the January 6, 2000 work injury would be expected, at most, to
have resulted in a lumbosacral strain/sprain or contusion of the lower back. This should have
resolved within one to two months at most. There was never any objective evidence of
significant injury other than the mentioned strain/sprain or contusion. Imaging studies
demonstrated only degenerative conditions that did not result from the January 6, 2000 work
injury. EMG and nerve conduction studies similarly did not show any evidence of
radiculopathy. Therefore, in the normal course of events, no further treatment for the January 6,
2000 work injury would be indicated. Dr. Ringel observed that significant pathology would not
explain the lapse in treatment from 2001 to 2010. There was no current objective evidence on
physical examination of the January 6, 2000 lumbosacral sprain or lumbar disc displacement
without myelopathy. Although imaging studies might show degenerative disc disease,
Dr. Ringel believed that this was only a manifestation of the normal aging process with the
majority of individuals having similar findings without symptoms. “The symptoms that
[appellant] is experiencing, as well as the [imaging studies], in my considered opinion, are more
likely than not attributable to normal disease of life and the aging process and not to the incident
in question.”
On May 13, 2014 OWCP advised appellant of its intention to terminate wage-loss and
medical benefits.
An imaging study obtained on April 14, 2014 noted that appellant had back pain on and
off for 14 years. It was worse for the past month following dirt shoveling. The study revealed
mild-to-moderate canal stenosis at L2-3 and L3-4, and moderate stenosis at L4-5. Lateral recess
stenosis was seen on the right at L5-S1. There was fairly severe foraminal narrowing at L5-S1
2

Effective October 4, 2003, OWCP reduced appellant’s compensation for wage loss to reflect his capacity to earn
wages in the constructed position of mail clerk. On October 12, 2010 appellant underwent a physical performance
evaluation that tested his strength, cardiovascular endurance, and range of motion. Therapeutic exercise was
recommended to increase strength, stability, range of motion, and endurance of the lumbar spine and supporting
areas to aid appellant in activities of daily living and work-related activities. Appellant’s prognosis was deemed
poor.

2

on the right, with mild-to-moderate narrowing bilaterally at L3-4 and L4-5 and minimal
narrowing at L2-3. A fairly moderate scoliotic concavity to the right was present.
The record indicates that appellant had been employed with Titan Lansing Transloading
as a loader since April 12, 2013. He was shoveling dirt out of a front-end loader on February 19,
2014 and sustained an injury to his lower back.
Appellant alleged that the April 14, 2014 imaging showed severe damage to his
back/spine that was a result of his January 6, 2000 work injury. He added that he never had any
back problems until that accident.
In a decision dated June 19, 2014, OWCP terminated appellant’s wage-loss compensation
and medical benefits. It found that the weight of the medical evidence rested with the referee
opinion of Dr. Ringel. OWCP further found that the results of the recent imaging study, together
with appellant’s statement, were insufficient to alter the proposed termination.
Appellant requested reconsideration. He submitted a June 11, 2014 evaluation by
Dr. Richard B. Lawrence, a specialist in family medicine designated by the Texas Department of
Insurance, Division of Workers’ Compensation. Dr. Lawrence had been asked to determine
appellant’s maximum medical improvement date, impairment rating, and extent of injury. He
noted that on February 19, 2014 appellant was shoveling dirt out of a front-end loader and
sustained an injury to his lower back. Dr. Lawrence diagnosed lumbar strain, disc space
narrowing and disc bulging at L4-5 and L5-S1, right L5-S1 radiculopathy, exacerbation of
lumbar canal stenosis, and exacerbation of lateral recess stenosis at L5-S1. He found that
appellant had not reached maximum medical improvement.
By decision dated December 11, 2014, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision.
On appeal, appellant describes the long painful road he was on and asks the Board to
restore his benefits. He objects to the finding that his back problem stems from smoking.
Appellant notes that he now has sciatica and numbness in both his feet.
LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.3 Once OWCP accepts a claim, it has the burden of
proof to justify termination or modification of compensation benefits.4 After it has determined
that an employee has disability causally related to federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.5
3

5 U.S.C. § 8102(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

3

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
ANALYSIS
Appellant sustained a traumatic work injury on January 6, 2000 which OWCP accepted
for the conditions of lumbosacral sprain and lumbar disc displacement without myelopathy. He
received medical benefits and compensation for wage loss attributable to these two medical
conditions. As OWCP has terminated medical benefits and compensation for wage loss, it bears
the burden of establishing that the accepted lumbosacral sprain and lumbar disc displacement no
longer are disabling or require medical treatment.
To resolve a conflict of medical evidence between Dr. Sazy, the attending orthopedic
surgeon, and Dr. Huebner, the second opinion orthopedic surgeon, on whether residuals of the
January 6, 2000 work injury had ceased, OWCP referred appellant to Dr. Ringel an impartial
medical specialist. OWCP provided Dr. Ringel with appellant’s medical record and a statement
of accepted facts so he could base his opinion on a proper medical and factual history. After
reviewing appellant’s history, complaints, findings on physical examination, and medical record,
it was Dr. Ringel’s opinion that the January 6, 2000 work injury had resolved.
Dr. Ringel supported his opinion with sound medical reasoning. He observed that there
was never any objective evidence of significant injury, apart from lumbosacral strain/sprain, or
contusion of the lower back. Imaging studies demonstrated degenerative conditions that were
only a manifestation of the normal aging process and were not accepted by OWCP. Appellant’s
lapse in treatment from 2001 to 2010 supported the lack of any significant pathology. There was
currently no objective evidence on physical examination of the accepted lumbosacral sprain or
lumbar disc displacement. The accepted strain should have resolved within one to two months.
As the accepted lumbosacral strain should have resolved and there currently was no objective
evidence of the two accepted medical conditions, no further treatment for the January 6, 2000
work injury was indicated.
The findings of the April 14, 2014 imaging study -- stenosis, foraminal narrowing, and
scoliotic concavity -- are not sufficient to establish that appellant continues to suffer from the
lumbosacral sprain or lumbar disc displacement he suffered on January 6, 2000.
The Board finds that the opinion of Dr. Ringel is based on a proper factual and medical
history, is sufficiently well reasoned, and must be accorded special weight in resolving whether
the January 6, 2000 work injury has resolved. As the weight of the medical opinion evidence
establishes that appellant no longer suffers from the accepted lumbosacral sprain or lumbar disc
6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

displacement, the Board finds that OWCP has met its burden of proof to justify the termination
of compensation for those two medical conditions. The Board will therefore affirm OWCP’s
December 11, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the weight of the medical opinion evidence establishes that the
lumbosacral sprain and lumbar disc displacement caused by appellant’s January 6, 2000 work
injury have resolved. OWCP has met its burden to justify the termination of his medical benefits
and compensation for wage loss.
ORDER
IT IS HEREBY ORDERED THAT the December 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

